Citation Nr: 0100725	
Decision Date: 01/11/01    Archive Date: 01/17/01	

DOCKET NO.  99-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of service connection for spinal arthritis has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel





INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.  He was a prisoner of war (POW) of the German 
Government from January 1945 to May 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In November 1989, the Board denied the veteran's claim of 
entitlement to service connection for spinal arthritis.

2.  Evidence received since November 1989 includes evidence 
that tends to prove facts material to the claim for service 
connection for spinal arthritis.

3.  The VA has fulfilled its duty to the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained by 
the RO.

4.  The veteran has been diagnosed with post-traumatic 
osteoarthritis.

5.  The veteran was a POW of the German Government from 
January 1945 to May 1945.

6.  The presumption that the veteran's currently diagnosed 
post-traumatic osteoarthritis is associated with his active 
service has not been rebutted by the VA medical opinion of 
December 1997.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service 
connection for spinal arthritis has been submitted and the 
claim is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).

2.  Post-traumatic osteoarthritis associated with the 
veteran's spine was incurred as a result of the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(e), 3.307, and 3.309(e) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1989, the Board denied the claim of service 
connection for spinal arthritis.  The Board found there was 
no objective confirmation of the presence of traumatic 
arthritis.  Since that time, additional evidence has been 
submitted, including medical evidence of a diagnosis of 
traumatic arthritis.  Also added to the record is a statement 
from the veteran's brother, a former POW, who was captured, 
imprisoned, and freed along with the veteran.  In his 
statement, the veteran's brother reports that German guards 
struck the veteran during his captivity. 

Under 38 C.F.R. § 3.304(e) (2000), where disability 
compensation is claimed by a former POW, omission of history 
or findings from clinical records made upon repatriation is 
not determinative of service connection, particularly if 
evidence of "comrades" in support of the incurrence of the 
disability during confinement is available.  Pursuant to 
38 U.S.C.A. § 5108 (West 1991), the Board must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 1991) and Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  38 C.F.R. 
§ 3.156(a) (2000) provides as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purposes of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The record now contains a diagnosis of traumatic arthritis.  
The veteran and his brother have clearly submitted additional 
evidence of trauma to the back when the claimant was a 
prisoner of war.  This evidence provides a basis under 
38 C.F.R. § 3.304(e) and (d) to reopen this claim under the 
new Hodge standard.  Accordingly, this claim is reopened.

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).

In this case, the medical evidence of record indicates that 
the veteran has been diagnosed with post-traumatic 
osteoarthritis of the spine.  An undated VA medical record 
notes degenerative disc disease with arthritis in the spinal 
column, probably traumatic.  A magnetic resonance imagining 
(MRI) examination of the lumbar spine in April 1997 found 
severe degenerative disc disease at L2-3, L3-4 and L4-5, with 
some anterior wedging of the L3 vertebral body.  The veteran 
has been treated for his back disability on numerous 
occasions.

In light of 38 C.F.R. § 3.304, the Board believes that it 
must concede that the veteran's back was injured during his 
service, including his service as a POW.  Under 38 C.F.R. 
§ 3.304(d), satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  More importantly, 
under 38 C.F.R. § 3.309(e), if a veteran is a former POW and 
was interned or detained for not less than 30 days (as is the 
case with the veteran) post-traumatic osteoarthritis 
"shall" be service connected if manifested to a degree of 
10 percent or more "at any time after discharge or release 
from active" military service if the presumptive provisions 
of § 3.307 are also satisfied.  

The relevant provisions of 38 C.F.R. § 3.307 state:

(d) Rebuttal of service incurrence.  Evidence 
which may be considered in rebuttal of 
service incurrence of a disease listed in 
Sec. 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the 
time of existence or inception of disease, 
and medical judgment will be exercised in 
making determinations relative to the effect 
of intercurrent injury or disease.  The 
expression ``affirmative evidence to the 
contrary'' will not be taken to require a 
conclusive showing, but such showing as 
would, in sound medical reasoning and in the 
consideration of all evidence of record, 
support a conclusion that the disease was not 
incurred in service. As to tropical diseases 
the fact that the veteran had no service in a 
locality having a high incidence of the 
disease may be considered as evidence to 
rebut the presumption, as may residence 
during the period in question in a region 
where the particular disease is endemic. The 
known incubation periods of tropical diseases 
should be used as a factor in rebuttal of 
presumptive service connection as showing 
inception before or after service.
 
Simply stated, the post-traumatic osteoarthritis is presumed 
to be a result of his treatment as a POW during his honorable 
service in World War II unless there is affirmative evidence 
to rebut the presumption.  Such evidence need not constitute 
a "conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service."

In this case, the RO has relied upon a December 1997 medical 
opinion to rebut the presumption that the post-traumatic 
osteoarthritis of the spine is related to his World War II 
service.  In this December 1997 opinion, the examiner states 
that he thoroughly reviewed the record.  He noted 
"documented instances" of beatings, forced labor and forced 
marches.  The physician pointed out that the first diagnosis 
of degenerative joint disease of the lumbar spine was based 
specifically upon degeneration of the facet joints of the 
spine.  This is commonly called "'facet syndrome,'" that 
the physician stated is "generally viewed as a normal 
concomitant of the aging process."  He further observed that 
had this occurred while the veteran was on active duty 
military service, it would have been expected that the 
veteran would have had complaints of low back pain much 
earlier than 1974.  The physician concluded that there is 
"insufficient clinical information (either available in the 
records or from past [VA] examinations) to constitute a nexus 
between the aforementioned traumas, and his current 
condition."  

The Board notes that the record in this case discloses that 
the veteran described symptoms consistent with radiating pain 
in the thighs and legs in the 1940's.  He specifically 
reported treatment at a service department and VA facilities 
for these symptoms.  He further observed that while the 
symptoms initially were ascribed to a foot disorder, 
specifically plantar warts, the symptoms were not relieved 
when effective treatment for the plantar warts was 
instituted.  The record further discloses that complete 
copies of those records were not obtained and made a part of 
the record.  

It is the Board's conclusion that the veteran advanced highly 
credible evidence proximate to service of manifestations 
consistent with the residuals of back trauma.  Those 
statements were made long before any claim for the current 
benefit was submitted.  The Board finds that there was also a 
failure by VA to obtain contemporary treatment records and 
make them part of the current record for review by the VA 
physician.  It follows from these considerations that the 
examiner did not have critical clinical evidence available 
and that this shortfall was not the fault of the veteran.  
The physician's opinion specifically cited "insufficient 
clinical" evidence to establish a nexus to service of the 
current pathology.  In the particular facts of this case, the 
Board finds that the medical opinion offered to rebut the 
presumption is not entitled to such probative weight as to 
overcome the presumption set out in the law because critical 
evidence was not available for the physician to review.  
Accordingly, service connection is warranted.


ORDER

The claim of entitlement to service connection for spinal 
arthritis is reopened.

Service connection for post-traumatic osteoarthritis of the 
lumbar spine is granted.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals


 

